 1
 2
 3
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
 4                                                                    EASTERN DISTRICT OF WASHINGTON


 5                                                                     May 21, 2019
 6                           UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK


 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9   GERALD W.,                                    No. 1:18-CV-03134-JTR
10
                  Plaintiff,                       ORDER GRANTING, IN PART,
11                                                 PLAINTIFF’S MOTION FOR
12                      v.                         SUMMARY JUDGMENT AND
                                                   REMANDING FOR ADDITIONAL
13   COMMISSIONER OF SOCIAL                        PROCEEDINGS
14   SECURITY,
15
                  Defendant.
16
17         BEFORE THE COURT are cross-motions for summary judgment. ECF
18   No. 14, 15. Attorney D. James Tree represents Gerald W. (Plaintiff); Special
19   Assistant United States Attorney Franco L. Becia represents the Commissioner of
20   Social Security (Defendant). The parties have consented to proceed before a
21   magistrate judge. ECF No. 6. After reviewing the administrative record and the
22   briefs filed by the parties, the Court GRANTS, IN PART, Plaintiff’s Motion for
23   Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
24   REMANDS the matter to the Commissioner for additional proceedings pursuant to
25   42 U.S.C. § 405(g).
26                                    JURISDICTION
27         Plaintiff filed applications for Disability Insurance Benefits and
28   Supplemental Security Income on August 26, 2014, alleging disability since


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 1
 1   August 1, 2014, due to seizures. Tr. 85, 211-25, 239. The applications were
 2   denied initially and upon reconsideration. Tr. 113-16, 119-23. Administrative
 3   Law Judge (ALJ) Glenn Meyers held a hearing on May 16, 2017, Tr. 34-82, and
 4   issued an unfavorable decision on October 3, 2017, Tr. 15-27. The Appeals
 5   Council denied Plaintiff’s request for review on June 15, 2018. Tr. 1-6. The
 6   ALJ’s October 2017 decision thus became the final decision of the Commissioner,
 7   which is appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff
 8   filed this action for judicial review on July 26, 2018. ECF No. 1, 4.
 9                                STATEMENT OF FACTS
10         Plaintiff was born in 1985 and was 28 years old as of the alleged onset date.
11   Tr. 25. He graduated from high school. Tr. 362. His primary work history was as
12   a janitor at a school and working at a saw mill. Tr. 54-61, 77.
13         Plaintiff began having seizures in the fifth grade. Tr. 343. In 2007 he
14   underwent a left temporal lobectomy with left corticography to treat his medically
15   intractable seizures. Tr. 388. In his application materials and at the hearing,
16   Plaintiff reported that he continued to experience a few grand mal seizures each
17   year and had small seizures a few times per week. Tr. 67, 255, 361, 498. He has
18   never moved out of his mother’s home or lived independently. Tr. 72, 361.
19                                STANDARD OF REVIEW
20         The ALJ is responsible for determining credibility, resolving conflicts in
21   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
22   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
23   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
24   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
25   only if it is not supported by substantial evidence or if it is based on legal error.
26   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
27   defined as being more than a mere scintilla, but less than a preponderance. Id. at
28   1098. Put another way, substantial evidence is such relevant evidence as a


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 2
 1   reasonable mind might accept as adequate to support a conclusion. Richardson v.
 2   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
 3   rational interpretation, the Court may not substitute its judgment for that of the
 4   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
 5   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
 6   administrative findings, or if conflicting evidence supports a finding of either
 7   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
 8   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
 9   supported by substantial evidence will be set aside if the proper legal standards
10   were not applied in weighing the evidence and making the decision. Brawner v.
11   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
12                      SEQUENTIAL EVALUATION PROCESS
13         The Commissioner has established a five-step sequential evaluation process
14   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
15   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
16   four, the burden of proof rests upon the claimant to establish a prima facie case of
17   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
18   met once a claimant establishes that a physical or mental impairment prevents the
19   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
20   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
21   to step five, and the burden shifts to the Commissioner to show that (1) the
22   claimant can make an adjustment to other work; and (2) specific jobs which the
23   claimant can perform exist in the national economy. Batson v. Commissioner of
24   Social Sec. Admin., 359 F.3d 1190, 1193-1194 (2004). If a claimant cannot make
25   an adjustment to other work in the national economy, the claimant will be found
26   disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
27                            ADMINISTRATIVE DECISION
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 3
 1         On October 3, 2017, the ALJ issued a decision finding Plaintiff was not
 2   disabled as defined in the Social Security Act.
 3         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 4   activity since August 1, 2014, the alleged onset date. Tr. 18.
 5         At step two, the ALJ determined Plaintiff had the following severe
 6   impairments: epilepsy/seizure disorder and neurocognitive disorder. Id.
 7         At step three, the ALJ found Plaintiff did not have an impairment or
 8   combination of impairments that met or medically equaled the severity of one of
 9   the listed impairments. Tr. 18-19.
10         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
11   Plaintiff could perform work at all exertional levels with the following non-
12   exertional limitations:
13
           The claimant is capable of unskilled, repetitive, routine tasks in 2 hour
14         increments. He can have superficial, incidental contact with the
15         public. He is capable of working in proximity to but not in
           coordination with coworkers. He can have occasional contact with
16         supervisors. He cannot work at any height or in close proximity to
17         hazardous conditions.
18   Tr. 19.
19         At step four, the ALJ found Plaintiff was not able to perform his past
20   relevant work as a janitor or lumber straightener. Tr. 25.
21         At step five, the ALJ determined that, based on the testimony of the
22   vocational expert, and considering Plaintiff’s age, education, work experience, and
23   RFC, Plaintiff was capable of making a successful adjustment to other work that
24   existed in significant numbers in the national economy, including the jobs of
25   industrial cleaner, kitchen helper, and laundry worker II. Tr. 25-26.
26         The ALJ thus concluded Plaintiff was not under a disability within the
27   meaning of the Social Security Act at any time from August 1, 2014, the alleged
28   onset date, through the date of the ALJ’s decision, October 3, 2017. Tr. 26-27.



     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 4
 1                                          ISSUES
 2         The question presented is whether substantial evidence supports the ALJ’s
 3   decision denying benefits and, if so, whether that decision is based on proper legal
 4   standards.
 5         Plaintiff contends the ALJ erred by (1) failing to allow the claim when the
 6   RFC compelled a finding of disability; (2) not properly assessing Listing 11.02B;
 7   (3) improperly rejecting the opinion evidence;1 (4) not fully crediting Plaintiff’s
 8   subjective complaints; and (5) failing to order an updated neuropsychological
 9   evaluation.
10                                       DISCUSSION2
11   1.    Medical opinion evidence
12         Plaintiff argues the ALJ erred by failing to properly consider the medical
13   opinion evidence of record. ECF No. 14 at 7-13. Plaintiff specifically asserts the
14   ALJ erred by assigning significant weight to Dr. Sawyer’s opinion, but then failing
15   to adopt all assessed limitations; and in giving only some or little weight to Dr.
16   Cline and Dr. Mitchell. Id.
17         In a disability proceeding, the courts distinguish among the opinions of three
18   types of acceptable medical sources: treating physicians, physicians who examine
19
20         1
               For clarity, the Court has addressed the assessment of the medical opinion
21   evidence and the third party evidence under separate headings.
22         2
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 5
 1   but do not treat the claimant (examining physicians) and those who neither
 2   examine nor treat the claimant (nonexamining physicians). Lester v. Chater, 81
 3   F.3d 821, 830 (9th Cir. 1996). A treating physician’s opinion carries more weight
 4   than an examining physician’s opinion, and an examining physician’s opinion is
 5   given more weight than that of a nonexamining physician. Benecke v. Barnhart,
 6   379 F.3d 587, 592 (9th Cir. 2004); Lester, 81 F.3d at 830.
 7         In weighing the medical opinion evidence, an ALJ must make findings
 8   setting forth specific, legitimate reasons for the assessment that are based on
 9   substantial evidence in the record. Magallanes v. Bowen, 881 F.2d 747, 751 (9th
10   Cir. 1989). The ALJ must also set forth the reasoning behind his or her decisions
11   in a way that allows for meaningful review. Brown-Hunter v. Colvin, 806 F.3d
12   487, 492 (9th Cir. 2015) (finding a clear statement of the agency’s reasoning is
13   necessary because the Court can affirm the ALJ’s decision to deny benefits only on
14   the grounds invoked by the ALJ).
15         A. Dr. Sawyer
16         Plaintiff attended a consultative psychological exam with Dr. Greg Sawyer
17   in March 2015. Tr. 342-48. Dr. Sawyer reviewed Plaintiff’s function report and
18   seizure questionnaire, and conducted a clinical interview and mental status exam.
19   Id. He concluded that Plaintiff did not have a psychiatric impairment, but clearly
20   had a memory impairment that appeared to be neurological in nature. Tr. 347. In
21   terms of functional assessment, Dr. Sawyer concluded Plaintiff would not have
22   difficulty managing funds, performing simple and repetitive tasks, or engaging in
23   effective social interactions. Tr. 348. However, Dr. Sawyer opined Plaintiff would
24   have difficulty in the following areas: performing detailed and complex tasks;
25   accepting instructions from supervisors; understanding, carrying out, and
26   remembering one or two-step instructions; performing work activities on a
27   consistent basis without special or additional instruction; sustaining concentration
28   and persisting in work-related activity at a reasonable pace; maintaining regular


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 6
 1   attendance in the workplace; completing a normal workday or workweek without
 2   interruptions; and dealing with the usual stresses encountered in the workplace. Id.
 3         The ALJ gave significant weight to Dr. Sawyer’s opinion that Plaintiff was
 4   able to perform simple and repetitive tasks. Tr. 23. He gave lesser weight to the
 5   portions of the opinion that Plaintiff did not have difficulty with social interaction
 6   and would have difficulty maintaining regular attendance. Id. With respect to
 7   attendance, the ALJ stated: “as he commented, the claimant has experienced
 8   difficulty finding a job because his car is broken. The inference is that with
 9   reliable transportation the claimant can work.” Tr. 23-24.
10         Plaintiff argues the ALJ erred in failing to offer any reasons for not crediting
11   the remainder of the opinion. ECF No. 14 at 8-11. Defendant asserts that the ALJ
12   was not required to offer any further explanation because Dr. Sawyer did not
13   assess any specific work-related limitations, and thus the rest of the opinion was
14   not significant or probative. ECF No. 15 at 11-12.
15         An ALJ is required to explain why “significant probative evidence has been
16   rejected.” Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984). Here, the
17   ALJ addressed portions of Dr. Sawyer’s opinion, and gave some significant
18   weight, and others lesser weight. By not including limitations in the RFC to
19   account for all of Dr. Sawyer’s opinion, the ALJ effectively rejected portions of the
20   opinion. This rejection was not explained. The Court finds the remainder of Dr.
21   Sawyer’s opinion to be significant and probative of Plaintiff’s ability to work, and
22   thus must be addressed by the ALJ on remand.
23         B. Drs. Cline and Mitchell
24         Plaintiff contends the ALJ failed to give valid reasons for rejecting the
25   opinions from Dr. Cline and Dr. Mitchell. ECF No. 14 at 11-13.
26         Dr. Rebecca Cline conducted an exam for the Department of Social and
27   Human Services in April 2016. Tr. 361-65. She diagnosed Plaintiff with an
28   unspecified neurocognitive disorder, possibly due to his seizure disorder, and an


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 7
 1   unspecified depressive disorder. Tr. 362. She noted mild vague symptoms of
 2   depression and moderate to marked communication problems. Id. In terms of
 3   functional limitations, she found moderate limitations in Plaintiff’s ability to:
 4   understand, remember, and persist in tasks by following detailed instructions;
 5   make simple work-related decisions; be aware of normal hazards and take
 6   appropriate precautions; ask simple questions or request assistance; communicate
 7   and perform effectively in a work setting; complete a normal work day and work
 8   week without interruptions from psychologically based symptoms; and set realistic
 9   goals and plan independently. Tr. 363. She rated the overall severity of Plaintiff’s
10   impairments as moderate.3 Id.
11         Two weeks later, Dr. Melanie Mitchell reviewed Dr. Cline’s report, along
12   with an exam done in 2005, and agreed with the diagnoses and functional
13   limitations assessed by Dr. Cline. Tr. 366. Dr. Mitchell indicated that the
14   diagnosis was supported by the available objective medical evidence and the
15   narrative report supported the functional limitations. Id. Based on her review of
16   the additional records, Dr. Mitchell concluded Plaintiff was likely to remain
17   impaired for at least 24 months, “due to chronic mental health impairments
18   (cognitive in particular), very poor prognosis for gainful employment and likely
19   need for long-term resources.” Id.
20         The ALJ gave Dr. Cline’s opinion some weight, but gave the following
21   reasons for not giving it more weight: (1) the exam contained inconsistent test
22   scores regarding malingering; (2) Dr. Cline stated Plaintiff might be impaired for
23   just 6 months; and (3) she did not address how Plaintiff had previously been able to
24   perform his past relevant work. Tr. 24. The ALJ gave Dr. Mitchell’s opinion little
25   weight because Plaintiff had sustained substantial gainful employment in the past
26
27         3
               The form Dr. Cline completed defined “moderate” as “significant limits on
28   the ability to perform one or more basic work activity.” Tr. 363.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 8
 1   and because Dr. Mitchell did not examine Plaintiff and relied partly on Dr. Cline’s
 2   opinion. Id. The ALJ’s rejections are not based on substantial evidence.
 3         Dr. Cline did not indicate that the validity testing she administered was
 4   inconsistent. Tr. 362. She stated: “Claimant completed a Rey at the outset of
 5   today’s assessment. His score of 8 indicated a below average level of effort and did
 6   not provide necessary evidence of non-malingering, so he was also given a
 7   TOMM. His score of 48 on the first trial indicates an excellent level of effort and
 8   provides evidence of non-malingering at this time.” Id. Dr. Cline expressed no
 9   concerns with respect to validity and arrived at the conclusions she did based on
10   the evidence she obtained. Tr. 361-65. Furthermore, Dr. Mitchell indicated Dr.
11   Cline’s assessment was supported by the objective medical evidence and Dr.
12   Cline’s narrative report. Tr. 366. The ALJ’s interpretation is not supported by
13   substantial evidence.
14         The ALJ failed to accurately discuss Dr. Cline’s comments on duration. Dr.
15   Cline’s full statement was: “6 [months], but possibly much longer.” Tr. 364. The
16   ALJ also failed to acknowledge at all Dr. Mitchell’s opinion that the duration of
17   Plaintiff’s impairment would be much longer. Tr. 24.
18         Finally, Plaintiff last worked in 2013. Tr. 39, 304. His alleged onset date is
19   August 1, 2014 due to worsening of his condition after he stopped working. Tr.
20   39-40. An ability to work more than three years prior to Dr. Cline’s exam, before
21   Plaintiff was alleging disability, is not relevant to the reliability of the assessment.
22         The ALJ failed to offer legally sufficient reasons for disregarding these
23   opinions. On remand, the ALJ shall reassess the entire medical record, and
24   reformulate the RFC.
25   2.    Third party Gaylynn Waheneka
26         Plaintiff argues the ALJ erred in his partial rejection of Plaintiff’s mother’s
27   testimony. ECF No. 14 at 13-15.
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 9
 1         Lay witness testimony is “competent evidence” as to “how an impairment
 2   affects [a claimant’s] ability to work.” Stout v. Comm’r, Soc. Sec. Admin., 454
 3   F.3d 1050, 1053 (9th Cir. 2006); see also Dodrill v. Shalala, 12 F.3d 915, 918-19
 4   (9th Cir. 1993) (“[F]riends and family members in a position to observe a
 5   claimant’s symptoms and daily activities are competent to testify as to her
 6   condition.”). An ALJ must give “germane” reasons to discount evidence from
 7   these “other sources.” Dodrill, 12 F.3d at 919.
 8         The ALJ gave “some weight” to Ms. Waheneka’s testimony, but stated “the
 9   persuasiveness of her opinion is reduced however, because although she opines
10   that her son has difficulty remembering how to do things, this does not explain
11   how he was able to keep 2 paid jobs for substantial periods of time.” Tr. 24.
12         As noted above, a claimant’s ability to work prior to his alleged onset date,
13   barring more analysis, is not relevant to his ability to work after he alleges his
14   disability began. On remand, the ALJ will reconsider all evidence in reassessing
15   the RFC.
16   3.    Plaintiff’s subjective complaints
17         Plaintiff contends the ALJ erred by improperly rejecting his subjective
18   complaints. ECF No. 14 at 15-20.
19          It is the province of the ALJ to make credibility determinations. Andrews v.
20   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). However, the ALJ’s findings must be
21   supported by specific, cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231
22   (9th Cir. 1990). Once the claimant produces medical evidence of an underlying
23   medical impairment, the ALJ may not discredit testimony as to the severity of an
24   impairment merely because it is unsupported by medical evidence. Reddick v.
25   Chater, 157 F.3d 715, 722 (9th Cir. 1998). Absent affirmative evidence of
26   malingering, the ALJ’s reasons for rejecting the claimant’s testimony must be
27   “specific, clear and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
28   1996); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1996). “General findings are


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 10
 1   insufficient: rather the ALJ must identify what testimony is not credible and what
 2   evidence undermines the claimant’s complaints.” Lester, 81 F.3d at 834; Dodrill v.
 3   Shalala, 12 F.3d 915, 918 (9th Cir. 1993).
 4         The ALJ concluded Plaintiff’s medically determinable impairments could
 5   reasonably be expected to cause some of his alleged symptoms; however,
 6   Plaintiff’s statements concerning the intensity, persistence and limiting effects of
 7   those symptoms were not entirely consistent with the medical and other evidence
 8   of record. Tr. 22. The ALJ listed the following reasons for finding Plaintiff’s
 9   subjective complaints not persuasive in this case: (1) the evidence was
10   inconsistent about whether, and to what extent, Plaintiff continued to have
11   seizures; (2) Plaintiff alleged difficulty understanding people when they talk to
12   him, but was able to answer questions throughout his hearing without notable
13   difficulty; (3) Plaintiff continued to drive despite alleging a disabling seizure
14   disorder; and (4) Plaintiff testified he would be able to perform his prior jobs if
15   they were offered to him. Tr. 22-23.
16         This matter is being remanded for additional proceedings to remedy errors in
17   the ALJ’s evaluation of the medical opinion evidence of record. The ALJ shall
18   also evaluate Plaintiff’s statements and testimony with the benefit of the
19   reconsidered medical evidence. The ALJ shall reassess what statements, if any, are
20   not consistent with the medical evidence and other evidence in the record, and
21   what specific evidence undermines those statements.
22   4.    Step three findings
23         Plaintiff argues the ALJ erred in the step three determination by failing to
24   evaluate the specific requirements of Listing 11.02B and making only boilerplate
25   findings that the listing was not met. ECF No. 14 at 6-7.
26         A claimant is considered disabled at step three when his impairment meets
27   the durational requirement and his impairments meet or equal a listed impairment
28   in Appendix 1. 20 C.F.R. §§ 404.1520(d), 416.920(d). “An ALJ must evaluate the


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 11
 1   relevant evidence before concluding that a claimant’s impairments do not meet or
 2   equal a listed impairment. A boilerplate finding is insufficient to support a
 3   conclusion that a claimant’s impairment” does not meet or equal a listed
 4   impairment. Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001). However, the ALJ
 5   is not required to state why a claimant fails to satisfy every criteria of the listing if
 6   they adequately summarize and evaluate the evidence. See Gonzalez v. Sullivan,
 7   914 F.2d 1197, 1200-01 (9th Cir.1990); Lewis, 236 F.3d at 512.
 8         At step three the ALJ found “the severity of the claimant’s mental
 9   impairment does not meet or medically equal the criteria of any of the listings in
10   11.00 and/or 12.00.” Tr. 18. The ALJ went on to discuss the detailed
11   requirements of Listing 12.00 and the relevant “B criteria,” but made no findings
12   as to why Listing 11.02 for epilepsy was not satisfied. Tr. 18-19.
13         To meet Listing 11.02B, an individual must have “epilepsy, documented by
14   a detailed description of a typical seizure and characterized by . . . (B) dyscognitive
15   seizures, occurring at least once a week for at least 3 consecutive months despite
16   adherence to prescribed treatment.” 20 C.F.R. Part 404, Subpart P, Appendix 1,
17   11.02B. Dyscognitive seizures “are characterized by alteration of consciousness
18   without convulsions or loss of muscle control. During the seizure, blank staring,
19   change of facial expression, and automatisms (such as lip smacking, chewing or
20   swallowing, or repetitive simple actions, such as gestures or verbal utterances) may
21   occur.” Id. at 11.00H1b. Adherence to prescribed treatment means the individual
22   takes medication or follows other treatment procedures as prescribed by a
23   physician for three consecutive months. Id. at 11.00C.
24         The record fails to establish any plausible argument that the listing was met
25   or equaled. Lewis, 236 F.3d at 514. The record contains no detailed description of
26   Plaintiff’s typical seizure activity approaching the definition of dyscognitive
27   seizures in the listing. Plaintiff has described his seizures as feeling faint or dizzy,
28   or as if there is a magnet in his brain. Tr. 44-45, 498. He has not indicated that


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 12
 1   these “small” seizures result in any alteration of consciousness. Id. Furthermore,
 2   Plaintiff’s testimony regarding the frequency of these seizures does not reach
 3   listing level. Tr. 45. Finally, the consultative examiner indicated medication was
 4   effective. Tr. 343 (“He is now taking Dilantin and Phenytoin and his seizures
 5   appear to be generally controlled.”).4 Due to the lack of evidence supporting a
 6   finding that Listing 11.02B is met or equaled, the ALJ did not err at step three.
 7   5.    Step five findings
 8         Plaintiff asserts the ALJ’s RFC determination and the vocational expert
 9   testimony compel a finding of disability at step five due to the limitation on
10   supervisor contact. ECF No. 14 at 5-6. He argues the vocational expert testified
11   that training periods often require more than occasional contact with supervisors,
12   which exceeds Plaintiff’s RFC, thus rendering him unemployable. Id.
13         Plaintiff’s argument is without merit. The vocational expert’s testimony was
14   that an individual limited to the established RFC, including occasional supervisor
15   contact, would be capable of performing the jobs identified at step five. Tr. 77-78.
16
17         4
               The record also indicates that Plaintiff’s medication use has not been
18   consistent. See Tr. 241 (Plaintiff listed no current medications on his Adult
19   Disability Report), 252 (Plaintiff listed Phenytoin and Dilantin as medications, but
20   indicated he was not currently taking them), 266 (Plaintiff indicated taking no
21   medications), 276 (Plaintiff’s mother indicated he used to take medication but it
22   caused unusual behavior), 361 (Plaintiff told Dr. Cline he was not taking
23   medication for his seizures), 498-500 (treating neurologist stated “Patient has been
24   non-compliant with medications since surgery” and began a trial of Keppra); but
25   see 256 (Plaintiff stated he was not currently taking any medication, then
26   immediately below on the same form stated he took them every day and had been
27   doing so for seven years), 284 (Plaintiff stated he was currently taking Dilantin and
28   Depakote); 306 (Plaintiff stated he was currently taking Phenytoin and Dilantin).


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 13
 1   Her testimony regarding training periods was in response to Plaintiff’s
 2   representative’s question regarding an individual that would have difficulty
 3   communicating and would need three times the length of a normal training period:
 4
           VE: I believe that might be problematic, depending on the employer
 5         and their tolerance for repeating. Within the training period it is
 6         common to have up to frequent contact with the applicant and have
           repeated instructions. If after the training period is done, if they’re
 7         continuing to need training, then there’s a more likelihood that that
 8         employer would likely terminate that worker.
 9
     Tr. 80. The vocational expert’s testimony does not establish that the RFC compels
10
     a finding of disability.
11
     6.    Updated consultative exam
12
           Plaintiff argues the ALJ erred in failing to order an updated neuro-
13
     psychological evaluation. ECF No. 14 at 20-21. Plaintiff asserts that since the last
14
     exam was done over a decade before the hearing and prior to Plaintiff’s brain
15
     surgery, further development of the record was necessary. Id.
16
           An ALJ has a duty to ensure that the administrative record is fully and fairly
17
     developed. 20 C.F.R. §§ 404.1512(b), 416.912(b); Smolen v. Chater, 80 F.3d
18
     1273, 1288 (9th Cir. 1996). Under certain circumstances, an ALJ may order a
19
     consultative exam, such as when a medical source cannot or will not provide
20
     sufficient medical evidence about a claimant’s condition. 20 C.F.R. §§ 404.1517,
21
     416.917. However, the obligation to develop the record is not unlimited, and “is
22
     triggered only when there is ambiguous evidence or when the record is inadequate
23
     to allow for proper evaluation of the evidence.” Mayes v. Massanari, 276 F.3d
24
     453, 459-60 (9th Cir. 2001).
25
           While Dr. Cline stated that intellectual and cognitive testing would be useful
26
     to determine the cause of Plaintiff’s communication difficulties, she did not
27
     indicate that she was unable to offer an opinion on his functional abilities based on
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 14
 1   the assessment she performed. Tr. 364. Similarly, Dr. Sawyer indicated that
 2   Plaintiff’s condition was likely more neurological than psychological, but still
 3   offered a functional assessment based on the exam. Tr. 347. The evidence here
 4   was not ambiguous or inadequate to allow the ALJ to evaluate the claim.
 5   Therefore, the ALJ did not err in denying Plaintiff’s request for additional testing.
 6                                     CONCLUSION
 7         Plaintiff argues the ALJ’s decision should be reversed and remanded for the
 8   payment of benefits. The Court has the discretion to remand a case for additional
 9   evidence and findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292
10   (9th Cir. 1996). The Court may award benefits if the record is fully developed and
11   further administrative proceedings would serve no useful purpose. Id. Remand is
12   appropriate when additional administrative proceedings could remedy defects.
13   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
14   finds that further development is necessary for a proper determination to be made.
15         The ALJ’s RFC determination is not supported by substantial evidence and
16   must be reevaluated. On remand, the ALJ shall reassess the medical evidence,
17   specifically the opinions of Drs. Sawyer, Cline, and Mitchell. The ALJ shall
18   reevaluate Plaintiff’s subjective complaints and the testimony of the third-party,
19   formulate a new RFC, obtain supplemental testimony from a vocational expert, if
20   necessary, and take into consideration any other evidence or testimony relevant to
21   Plaintiff’s disability claim.
22         Accordingly, IT IS ORDERED:
23         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
24   GRANTED, IN PART.
25         2.     Defendant’s Motion for Summary Judgment, ECF No. 15, is
26   DENIED.
27         3.     The matter is REMANDED to the Commissioner for additional
28   proceedings consistent with this Order.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 15
 1         4.    An application for attorney fees may be filed by separate motion.
 2         The District Court Executive is directed to file this Order and provide a copy
 3   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
 4   the file shall be CLOSED.
 5         IT IS SO ORDERED.
 6         DATED May 21, 2019.
 7
 8                               _____________________________________
                                           JOHN T. RODGERS
 9                                UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 16
